Citation Nr: 1220372	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision(s) of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 1997, the RO awarded a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's right knee disability from April 16, 1996, to May 31, 1996.  A noncompensable rating was assigned from June 1, 1996, forward under Diagnostic Code 5259.  The Veteran appealed this decision to the Board.

An October 1998 rating decision awarded a temporary total rating from September 16, 1998 to October 31, 1998.  A 10 percent rating was assigned under Diagnostic Code 5259 from April 20, 1998 to September 15, 1998 and from November 1, 1998, forward.  

In June 1999, the Board remanded the claim of entitlement to a higher rating for status post partial and medial meniscectomy of the right knee for additional development.

In a February 2000 rating decision, the RO increased the disability rating for the right knee to 20 percent, effective August 4, 1999, under Diagnostic Code 5257.  

A January 2001 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30 from December 19, 2000 to January 30, 2001.  A February 2001 rating decision extended the temporary total rating until March 31, 2001.  An August 2001 rating decision increased the disability rating to 30 percent effective April 1, 2001, under Diagnostic Code 5257.  

In August 2002, the Board reviewed the issue of a higher rating for the right knee disability prior to April 1, 2001.  For the period prior to April 1, 2001, the Board denied entitlement to a higher rating for status post partial and medial meniscectomy of the right knee, status post revision of the anterior cruciate ligament and debridement of the medial meniscus.  The Board also awarded a separate 10 percent rating under Diagnostic Code 5010 for right knee arthritis from April 4, 1999 to March 31, 2001.  For the period from April 1, 2001, the issue of entitlement to a rating in excess of 30 percent was remanded for additional development.  

An August 2002 rating decision implemented the 10 percent award for right knee arthritis, effective as of August 4, 1999, but prior to April 1, 2001.  The Board cannot revisit the decision made by the Board in August 2002, absent a motion based on allegations of clear and unmistakable error (CUE), which has not been made.  Therefore, the Board will consider whether a higher rating is warranted for arthritis of the right knee from April 1, 2001, forward.

In May 2003, the Board again remanded the issue of entitlement to a rating in excess of 30 percent for a right knee disability for the period from April 1, 2001, forward.

In a July 2003 rating decision, the RO continued the 10 percent rating assigned for arthritis of the right knee under Diagnostic Code 5010.  The RO also increased the disability rating for status post partial and medial meniscectomy of the right knee, status post revision of the anterior cruciate ligament and debridement of the medial meniscus to 60 percent, effective April 1, 2001, under Diagnostic Code 5256.  

In a September 2008 rating decision, the RO awarded a temporary total rating under 38 C.F.R. § 4.30 from September 10, 2007, to October 31, 2007.  The 60 percent rating was continued from November 1, 2007.  The separate 10 percent rating for arthritis also remained in effect.

In October 2009, the Veteran testified before the undersigned at a Board hearing via video-conference from the RO.  In a January 22, 2010 decision, the Board denied to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001 forward.  

In a subsequent February 2010 rating decision, the code sheet shows that the 10 percent rating for arthritis of the right knee had been in effect only from April 1, 2001, to September 10, 2007.  Thus, the separate rating for arthritis was apparently severed.  There is no discussion of this matter in the narrative of the rating decision, or in any other rating decision.  The matter as to whether the separate 10 percent rating for arthritis was properly severed as of September 11, 2007, is inextricably intertwined with the claim on appeal.  Thus, the issue on appeal has been recharacterized as reflected on the title page.  

The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum decision, the Court vacated the Board's January 22, 2011 decision and remanded the matter to the Board.

The Veteran's attorney has limited his representation to the issue listed on the front page of this decision which is the only issue certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is currently assigned a 60 percent disability rating for status post partial and medical meniscectomy of the right knee, status post revision anterior crusciate ligament and debridement of the medial meniscus under Diagnostic Code 5256.  Recent rating decision show that the rating is assigned under Diagnostic Code 5257, but this is apparently in error as the 60 percent rating was initially assigned under Diagnostic Code 5256 and a rating in excess of 30 percent is not available under Diagnostic Code 5257.

Diagnostic Code 5256 governs ratings for ankylosis of the knee.  A 60 percent rating is the maximum rating under that code.  The only code that permits a higher rating is Diagnostic Code 5055 which provides a total rating for one year following the prosthetic replacement of the knee joint.  However, the Veteran has not undergone right knee replacement surgery.  

Amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action,  all warrant a 60 percent evaluation.  Diagnostic Codes 5162-5164.  At the upper third, one-third of the distance from perineum to knee joint measured from perineum, an 80 percent rating is assigned; and when there is disarticulation with loss of extrinsic pelvic girdle muscles, a 90 percent rating is assigned.  Diagnostic Codes 5160-5151.  

A higher rating for arthritis (as combined with other right knee disabilities) would exceed the maximum 60 percent allowable under the "amputation rule" if the elective level is at the middle or lower thirds of the thigh.  However, if the Veteran were to have amputation at a higher level, an 80 or 90 percent rating would be warranted.  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5160 to 5164.  The Board previously determined:

The Veteran's current rating for his status post partial and medial meniscectomy of the right knee, status post revision ACL and debridement of the medial meniscus (60 percent disabling) and right knee arthritis (10 percent disabling) have a combined rating per 38 C.F.R. § 4.25 of 60 percent.  If a higher rating (20 percent or more combined) were granted for right knee arthritis, this rating would exceed the 60 percent permitted per the amputation rule.  As such, a higher rating may not be assigned absent right knee replacement surgery, regardless of the status of the evidence of record.

However, the Court noted that the Board did not obtain a medical opinion or make a determination as to why the Veteran's right leg disability did not warrant a rating in excess of 60 percent if the higher amputation elective level was considered.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine, if amputation were to be performed, what is the appropriate election level.

While the Veteran was appealing his claim to the Court, the Veteran raised various other issues which were simultaneously addressed at the agency or original jurisdiction (AOJ) level.  One of the issues was an increased rating for the right knee, as noted above, and adjudicated in a May 2011 rating decision.  In conjunction with the AOJ's recent consideration of this issue, new evidence has been associated with the claims file and reflects that the Veteran has received treatment at the Sportmed facility, UAB Highlands Health System, as well as the Birmingham VA medical center.  Accordingly, complete and current records from those providers should be obtained.

Finally, as noted in the introduction, the RO apparently severed the separate 10 percent rating for right knee arthritis, effective September 11, 2007.  This matter is inextricably intertwined with the increased rating issue being remanded on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all treatment records for the Veteran's right knee, which are not already in the claims file, from the Birmingham VA medical center.

2.  After securing the appropriate medical release, obtain and associate with the claims file copies of all treatment records for the Veteran's right knee, which are not already in the claims file, from the Sportmed facility and UAB Highlands Health System.  

3.  Thereafter, schedule the Veteran for an appropriate  VA examination of his right knee.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should report the Veteran's range of motion of the right knee in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected right knee disability is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited on the right knee.
 
The Veteran claims that his right knee disability affects his entire leg and that therefore there is a question as to where the appropriate election level of amputation is to approximate his level of impairment.  

Giving consideration to the degree of disability caused by the Veteran's right knee disorder, the examiner should provide an opinion as to the appropriate election level of amputation, were amputation to be performed.  

Specifically, if amputation were to be performed, what is the appropriate election level:  (a) at the middle or lower third of the thigh, or (b) at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from perineum?   

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claim of entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007 was proper.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

